Citation Nr: 0729209	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-15 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from July 1968 to November 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied service connection 
for PTSD and for hypertension claimed as secondary to PTSD. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has PTSD as a result of various 
stressors he experienced while serving as a security police 
officer in Vietnam from February 1970 to February 1971.  He 
also claims that he developed hypertension as a result of 
PTSD.  Unfortunately, the Board finds that additional 
evidence is needed before it can adjudicate the veteran's 
claims.  

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2006).

The record shows that the veteran has been diagnosed with 
PTSD based on his statements concerning stressors he 
allegedly experienced while serving in Vietnam.  However, no 
evidence shows that he ever engaged in combat with an enemy 
force.  Under these circumstances the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressors.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); see also West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  forts by the RO to confirm the stressors 
in service have failed. 

The veteran's stressors include general statements that the 
base where he was stationed at Cam Ranh Bay had come under 
numerous mortar and rocket attacks.  The veteran initially 
failed to provide the specific details of these attacks, 
namely the dates necessary to conduct a meaningful search in 
order to verify these claimed incidents.  The veteran, 
however, has since provided the following dates for three 
such attacks: March 1970; April 17, 1970; and November 1970.

It is important for the veteran to understand that no other 
stressor can form the basis for his PTSD claim as he has 
failed to provide details that would allow the VA to confirm 
the stressor or the Board can find no basis it could confirm 
the stressor alleged. 

Since none of these attacks has been verified, the veteran's 
lay testimony, by itself, is not enough to establish the 
occurrence of these events.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  Where records available to the rating board do 
not provide objective or supportive evidence of the alleged 
in-service traumatic stressor, it is necessary to develop 
this evidence.  Such development includes providing the 
stressor information to the United States Army and Joint 
Services Records Research Center (JSRRC) in an attempt to 
verify the claimed stressor.  Therefore, the RO should 
attempt to independently verify the occurrence of these 
claimed stressor through JSRRC and any other appropriate 
agency.  38 U.S.C.A. § 5103A(b)(3).  

If, and only if, any of these stressors can be verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether he has PTSD as a result of a verified 
stressor(s), since an issue exists as to whether the veteran 
actually has PTSD.  See 38 U.S.C.A. § 5103A(d)(1)(2).

Next, the veteran claims that his hypertension was either 
caused or aggravated by his PTSD and/or service-connected 
diabetes mellitus.  This claim is therefore inextricably 
intertwined with the claim for service connection for PTSD.  
See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  
Therefore, the veteran's claim for service connection for 
hypertension must be referred back to the RO for adjudication 
after the requirements of this remand have been met.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake necessary 
action to attempt to verify the 
occurrence of the veteran's alleged 
stressors involving attacks on the base 
at Cam Ranh Bay in March, April, and 
November of 1970.  If JSRRC's research of 
available records for corroborating 
evidence leads to negative results, the 
RO should notify the veteran and his 
representative, and afford them the 
opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSRRC.

2.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressors deemed established 
by the record.  If no stressor is deemed 
established, a report is not required.      

3.  If, and only if, an in-service 
stressor has been verified, the veteran 
should be afforded a VA psychiatric 
examination.  The claims file, a copy of 
this remand, and a list of any in-service 
stressor found by the RO to be 
corroborated by the evidence, must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  The examiner 
must determine whether the veteran has 
PTSD and, if so, whether any in-service 
stressor(s) found to be established by 
the RO is sufficient to produce PTSD.  
The examiner should be instructed that 
only the verified events listed by the RO 
may be considered as stressors.  The 
examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  

4.  The veteran should be scheduled to 
undergo a VA examination to determine the 
etiology of his hypertension.  All 
necessary studies and/or tests should be 
conducted.  The veteran's claims file 
should be made available to the examiner 
for review.  Following a review of the 
claims file, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the veteran's 
hypertension was caused or aggravated by 
his PTSD and/or his service-connected 
diabetes mellitus.  If aggravation is 
found, the examiner is requested to 
attempt to quantify the degree of 
additional impairment resulting from the 
aggravation.  All findings and 
conclusions should be affirmatively 
stated and explained, and a complete 
rationale for any opinion expressed 
should be included in the examination 
report.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  In so doing, if the 
RO determines that service connection for 
PTSD is warranted, the RO should 
determine whether the veteran's 
hypertension was either caused or 
aggravated by his service-connected PTSD.  
If not, the RO should nevertheless 
determine whether his hypertension was 
caused or aggravated by his service-
connected diabetes mellitus.  If either 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



